Title: To George Washington from George James Ludlow, 31 July 1782
From: Ludlow, George James
To: Washington, George


                  
                     Sir
                     New York July the 31st 1782
                     
                  
                  I cannot avoid taking the first opportunity of acknowledging my obligations to your Excellency for the honor you have done me, by the Civilities expressed in your Letter of the 10th of July which I received, with the one inclosed, in New York; Where I arrived some time since, with permission from Genl Lincoln, to represent Captn Asgills situation to the Commander in Chief.
                  I have now to request of your Excellency, if it is not inconsistent with the rules of propriety, that you will be pleased to allow me permission, to make Captn Asgill a short visit, in his confinement at Chatham, either by the way of Elizabeth Town, or Dobbs’ Ferry; as I am sensible it will be a considerable relief to him, as well a particular favor conferred on myself, having long been acquainted with his Family and Connections in England.  I have the honor to be with the greatest respect Sir Your most Obedt &c. &c.
                  
                     G: J: Ludlow
                  
               